Citation Nr: 1547572	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for residuals of frostbite of the feet.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for residuals of frostbite of the hands.

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated 10 percent disabling from June 28, 2006, and 30 percent disabling thereafter.  

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1953.  He died in May 2015; the appellant is his surviving spouse.  In May 2015, the appellant requested to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A  (West 2002 & Supp. 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed. Reg 52977-85 (Sept. 5, 2014).  In July 2015, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  Accordingly, the appellant is substituted.

These matters come to the Board of Veterans' Appeals (Board) from January and December 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2007 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 10 percent disability rating, effective June 28, 2006.  In a December 2007 rating decision, the RO assigned a 30 percent disability rating, effective May 21, 2007, and determined that new and material evidence had not been received to reopen the claims of service connection for residuals of frostbite, feet and hands.  A notice of disagreement was filed in April 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in January 2009.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied entitlement to service connection for residuals of frostbite, feet and hands; the Veteran did not appeal that determination and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the RO's February 2004 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for residuals of frostbite, feet and hands, and raises a reasonable possibility of substantiating the claims of service connection.

3.  The weight of the evidence shows that the Veteran had residuals of frostbite in his feet, as a result of active service.

4.  The weight of the evidence shows that the Veteran had residuals of frostbite in his hands, as a result of active service.

5.  From June 28, 2006, the Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

6.  The weight of the evidence is against a finding that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision denying entitlement to service connection for residuals of frostbite, feet and hands, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the February 2004 rating decision which denied entitlement to service connection for residuals of frostbite, feet and hands, and the claims of service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria to establish service connection for residuals of frostbite of the feet have been met.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2015).

4.  The criteria to establish service connection for residuals of frostbite of the hands have been met.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2015).

5.  For the period from June 28, 2006, the criteria for an evaluation of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

6.  The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2003, the Veteran filed a claim of service connection for residuals of frostbite, feet and hands.  In a February 2004 rating decision, the RO denied entitlement to service connection for residuals of frostbite, feet and hands.  The denial was based on an absence of in-service or post-service treatment referable to the hands and feet.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In June 2006, the Veteran filed claims to reopen entitlement to service connection for residuals of frostbite, feet and hands.  
 
In support of the claim to reopen, the Veteran's spouse submitted a statement pertaining to his frostbite symptoms affecting his feet and hands.  See 07/26/2006 VBMS entry, VA Form 21-4138, Statement in Support of Claim.  The Veteran submitted 2006 private treatment records pertaining to his feet which include diagnoses of tinea pedis, hyperhydrosis, onychomycosis, NIDDM, dystrophic nails, and keratoderma.  See 12/04/2006 VBMS entry, Medical Treatment Record - Non-Government Facility.  The treatment records support diagnoses pertaining to the feet.  Likewise, the appellant's statement contains details regarding his claimed frostbite symptomatology of both the hands and feet.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claims of service connection for residuals of frostbite, bilateral lower and upper extremities, are reopened.  38 U.S.C.A. § 5108.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran asserts that while stationed in Korea he suffered from frostbite to his hands and feet.  His DD Form 214 reflects that he had approximately a year of service in Korea.  See 02/27/2002 VBMS entry, DD 214.

Initially, the Board notes that the entirety of the Veteran's service treatment records are unavailable.  His June 1953 Report of Medical Examination conducted for separation purposes is of record which reflects that his 'feet' and 'upper extremities' were clinically evaluated as normal.  See 07/01/1953 VBMS entry, STR - Exam - Exit.

At a September 2003 VA examination, the Veteran reported that his feet problems started in Korea in 1952, at which time they were frozen as were the fingers and he thinks his head.  The pain level at that time was a 7.  He had stiffness, heat, fatigue, weakness, swelling, redness, lack of endurance, and if he stood or walked for prolonged durations he had trouble.  He denied any treatment.  Upon physical examination, the examiner diagnosed a moderate degree of functional impairment related to the frostbite and degenerative joint changes in the feet and hands; and, degenerative joint disease of the right and left first toes MP joints.  See 09/30/2003 VBMS entry, VA Examination.

The Veteran submitted 2006 private treatment records pertaining to his feet that include diagnoses of tinea pedis, hyperhydrosis, onychomycosis, NIDDM, dystrophic nails, and keratoderma.  See 12/04/2006 VBMS entry, Medical Treatment Record - Non-Government Facility.  

As detailed above, unfortunately, the entirety of the Veteran's service treatment records are not available but his hands and feet were clinically evaluated as normal upon separation from service.  Despite this, upon examination in September 2003 the examiner's diagnosis pertaining to the feet and hands indicated that his condition was "related to the frostbites."  Unfortunately, no further opinion or explanation was provided by the examiner and the Veteran was not provided with a further examination.  The Board finds credible that the Veteran experienced frostbite to his hands and feet during active service in Korea.  In light of the Veteran's assertions of frostbite, the Veteran's and appellant's statements pertaining to his symptoms, and the findings of the September 2003 VA examiner, the Board finds that the evidence is in relative equipoise and the claims will be granted on the basis of the application of benefit of the doubt in the Veteran's and appellant's favor.  In light of the contentions of the Veteran and the appellant and the VA examination of record, the Board finds that service connection is warranted for residuals of frostbite, hands and feet.


PTSD

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A July 2006 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of the claim.  Such communication informed him of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.  Likewise, in light of the satisfactory notice issued to the Veteran, no further notice to the appellant is necessary.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's post-service reports of VA and private treatment.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Additionally, the Veteran was afforded VA examinations in October 2006 and December 2007.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Due to the death of the Veteran, obtaining reexamination is not possible.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws & Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of a disability evaluation following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An evaluation of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-V, Washington, D.C., American Psychiatric Association, 1995. 

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

Initially, the Board notes that there is very little medical evidence pertaining to the Veteran's PTSD.  He was afforded VA examinations in October 2006 and December 2007 prior to his death.  

The October 2006 VA examination reflects that the Veteran had been married to the appellant since 1964 and that they usually got along well, though occasionally he got upset and irritable after having a nightmare about the Korean War.  He attended church activities, gardening, and reported having many friends.  He denied a history of substance abuse.  He reported nightmares at least 10-15 times at night where usually he woke up.  He usually saw people stepping on a mine and saw a lot of explosions.  He also saw a lot of shooting and would be upset the next day.  He and his wife sometimes slept separately.  Particularly, he explained that bad weather or lightening usually triggered such dreams.  The next day he felt depressed and somewhat irritable.  He had these symptoms off and on for the last 30 years.  The examiner noted that his symptoms appeared to be very mild in nature.  On mental status examination, the examiner noted that the Veteran was dressed appropriately; he was cooperative; mildly depressed and anxious; and, alert and oriented to time.  His past and recent memory for recent and remote events was mildly impaired.  He could remember four out of the last five presidents.  He was not considered suicidal or assaultive.  The examiner diagnosed PTSD based on his combat experiences and assigned a GAF score of 65.  

At the December 2007 VA examination, the Veteran provided more details regarding his in-service experiences and reported that these in-service experiences affected him with feelings of detachment, alienation, numbing of responsiveness, depression and insomnia.  The Veteran reported that he started having nightmares and flashbacks about his traumatic Korean experiences following his tour of duty there, associated with nervousness and depression every now and then, with poor concentration, irritability and occasional short temper.  He also had trouble sleeping, with trouble falling asleep and waking up at night from time to time.  Further, he had anger and feelings of isolation.  He did not know what that was at that time.  He just tried to block the PTSD symptoms from his mind and kept himself busy; however, his PTSD symptoms did not remit but persisted.  In terms of frequency, severity and duration of symptoms since his last examination, he reported that he still had nightmares and flashbacks about his traumatic Korean War experiences occurring about 2 to 3 times a week, with nervousness and depression every now and then, poor concentration from time to time with irritability and short temper, trouble sleeping, anger and feelings of isolation.  He had bad dreams about the bombings, killings and dead, mutilated burned bodies and body parts that he saw in Korea during the Korean War and 4 friends of his were killed, and also about some other traumatic experiences from service.  He avoided crowds and noises, war movies, and activities or situations that arouse recollection of his traumatic Korean experiences during the Korean War.  

On mental status examination his speech was coherent and relevant.  He tended to isolate himself every now and then.  He was hyperalert, with increased startle response from time to time but more frequent than this at other times.  His mood was nervous and depressed on occasion and his affect was constricted.  Thought processes were intact and he was able to communicate.  He denied hallucinations and had no suicidal or homicidal ideas.  Orientation and memory were preserved.  Insight and judgment were intact.  His PTSD did not remit and persisted to the present time.  His nervousness and depression with irritability and short temper and feelings of isolation affected him socially every now and then since the last examination.  The examiner diagnosed PTSD and assigned a GAF of 60.  

As detailed above, a 10 percent disabling rating is in effect from June 28, 2006 which was awarded in a January 2007 rating decision.  The May 21, 2007 effective date which the RO assigned to the 30 percent rating for PTSD corresponds to receipt of a submission from the Veteran regarding his PTSD in which he asserted combat status.  It appears that the RO considered this submission an increased rating claim (see December 2007 rating decision), but did not issue the Veteran a VCAA letter acknowledging such claim.  As such submission was received within a year of issuance of the January 2007 rating decision, the Board finds that this constitutes a continuation of his PTSD claim.  As such, the Board finds that the Veteran's PTSD warrants a 30 percent rating from June 28, 2006, which corresponds to the date of receipt of the Veteran's claim of service connection.  Moreover, the Board notes that the December 2007 VA examination report is much more detailed and reflects that his feelings of detachment, alienation, numbing of responsiveness, depression and insomnia had persisted for many years.  Likewise, the December 2007 VA examiner opined that his PTSD did not remit and persisted to the time of the examination.

The Board finds, however, that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD at any time during the appeal.  Based on the medical evidence, specifically the VA examinations detailed above, it is clear that during his lifetime the Veteran experienced PTSD symptomatology, such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flashbacks, nightmares, and mild memory loss.  However, there is no evidence of panic attacks more than once per week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective social relationships.  For the period contemplated by this appeal, the criteria for a 50 percent disability rating have not been met.  The pertinent evidence overall shows that the Veteran's psychiatric symptoms were not productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  As indicated, he was married for over half a century and reported friendships and involvement with church.  He also worked for 35 years in a teaching capacity.  It is noted that the Veteran was later diagnosed with dementia; however, there is no indication this was associated with his PTSD.  See 12/10/2014 VBMS entry, VAMC Report of Hospitalization; see also 10/16/2014 Virtual VA entry, CAPRI.

Moreover, the examination reports show no indication of suicidal ideation or obsessional rituals that interfere with routine activities.  He was also shown to be fully oriented and was consistently shown to have a good personal appearance.  

Overall, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

The VA examiners assigned GAF scores denoting either mild to moderate symptoms, indicative of some difficulty to moderate difficulty in social and occupational functioning.  Such findings are consistent with what is reflected in the medical records, based on the reports of the Veteran and the observations of the examiners.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

Thus, as detailed above, the Veteran's psychiatric symptomatology is best contemplated by a 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria is therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In his lifetime, the Veteran did not specifically claim entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities precluded employment.  Per the October 2006 VA examination report, he retired from a 35 year job of teaching in 1990 and worked as a part-time driver until the mid-2000s.  While he reported that his teaching job was somewhat stressful and that he was getting irritable on the job, most of the time he was able to get along well with students as well as his colleagues.  The evidence does not reflect that the Veteran was precluded from gainful employment due to his PTSD or his residuals of frostbite affecting the feet and hands.  Accordingly, an award of a TDIU is not warranted here.  


						(CONTINUED ON NEXT PAGE)













ORDER

The claim of service connection for residuals of frostbite, bilateral lower extremities, is reopened, and entitlement to service connection for residuals of frostbite, feet, is granted.

The claim of service connection for residuals of frostbite, bilateral upper extremities, is reopened, and entitlement to service connection for residuals of frostbite, hands, is granted.

Entitlement to 30 percent disability rating for PTSD for the period from June 28, 2006 is granted, but entitlement to a disability rating in excess of 30 percent is denied.

Entitlement to a TDIU is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


